[Cite as In re A.R., 2017-Ohio-5842.]




                             IN THE COURT OF APPEALS OF OHIO
                                 SIXTH APPELLATE DISTRICT
                                      LUCAS COUNTY


In re A.R.                                       Court of Appeals No. L-17-1066

                                                 Trial Court No. JC 16253028



                                                 DECISION AND JUDGMENT

                                                 Decided: July 13, 2017

                                            *****

        Laurel A. Kendall, for appellant.

        Jeremy G. Young, for appellee.

                                            *****

        OSOWIK, J.

        {¶ 1} This is an appeal from a judgment of the Lucas County Court of Common

Pleas, Juvenile Division, that terminated the parental rights of appellant mother and
granted permanent custody of her child A.R. to appellee Lucas County Children Services

(LCCS). For the following reasons, the judgment of the trial court is affirmed.1

         {¶ 2} On January 28, 2016, three days after A.R.’s birth, the agency received a

referral alleging concerns regarding mother’s past history with the agency, domestic

violence, a lack of stable housing and concerns that mother smoked “K2” while pregnant

with A.R.2 The referral also indicated concerns related to mother having lost legal

custody of her six older children. The following day, the agency filed a complaint in

dependency and request for shelter care hearing. The trial court awarded interim

temporary custody to the agency.

         {¶ 3} On March 15, 2016, the trial court adjudicated A.R. a dependent child and

awarded temporary custody to the agency. The trial court approved a case plan to

provide the following services: domestic violence victim’s services, dual diagnostic

assessment, interactive parenting, stable housing and “Help Me Grow” services for the

child.

         {¶ 4} On November 3, 2016, the agency filed a motion for permanent custody,

alleging concerns regarding an ongoing relationship between mother and father despite

continued domestic violence between them; mother’s failure to complete a mental health

assessment; mother’s failure to drop urine screens as requested; unsuccessful discharge

1
  A.R.’s father did not appear at the final hearing despite being served with notice.
Father’s parental rights were terminated, but he has not appealed the trial court’s
judgment.
2
    K2 is the street name for synthetic marijuana.




2.
from her parenting program due to a lack of insight and need for constant redirection; a

lack of stable and suitable housing and refusal to follow through with housing resources

as suggested by the caseworker, and inconsistent participation in visitation with A.R.

A pretrial was held on January 4, 2017, but mother did not appear. Final hearing on the

motion was held on January 24, 2017. Mother was not present, although her attorney

was, along with the attorney for LCCS, mother’s caseworker and the child’s guardian

ad litem. The court found that the parties were properly served, summoned and notified.

       {¶ 5} LCCS offered the testimony of Kristen Bell, mother’s caseworker. Mother

did not call any witnesses. Bell testified at length as to mother’s failure to complete her

case plan services. Mother claimed she completed domestic violence services, but Bell

was unable to verify that claim and in fact received a report to the contrary. After mother

stopped attending domestic violence classes, she told Bell that she needed help with

domestic violence problems. However, mother failed to reengage in services despite

Bell’s encouragement. Bell testified that mother struggled to end her relationship with

A.R.’s father and that mother attended meetings with Bell with black eyes on more than

one occasion. Mother claimed she had moved out of father’s house but Bell found that

she was still there. Bell provided mother with information on local shelters as well as

housing through LMHA and Sparrow’s Nest. Although mother completed a drug

assessment, she failed to complete a mental health assessment at Zepf as required.




3.
       {¶ 6} Bell further testified that mother visited A.R. inconsistently. Out of 73

possible visits (twice weekly), mother attended 37. Also, mother disappeared for weeks

at a time, which led Bell to cancel the visits on December 9, 2016.

       {¶ 7} By judgment entry filed February 24, 2017, the trial court granted the

agency’s motion. In its judgment entry, the trial court found, by clear and convincing

evidence, that A.R. could not be placed and should not be placed with either of the

parents within a reasonable period of time, and that an award of permanent custody to

LCCS was in the child’s best interest. In support, the trial court found, pursuant to R.C.

2151.414(E)(1) that mother had failed continuously and repeatedly to substantially

remedy the conditions causing the child to be placed outside the home. The trial court

found, pursuant to R.C. 2151.414(E)(4), that mother demonstrated a lack of commitment

toward the child by failing to regularly support, visit or communicate with the child when

able to do so. The court further found that mother last visited the child on October 14,

2016, and that no evidence was presented that mother had any contact or made any effort

to contact her child. Pursuant to R.C. 2151.414(E)(10), the trial court found that both

parents had abandoned the child, as they failed to have contact with A.R. for more than

90 days. R.C. 2151.011(C).

       {¶ 8} The trial court further found that the guardian ad litem and caseworker both

testified that permanent custody was in A.R.’s best interest. A.R. was doing well and

bonded to her foster family, with whom she had lived her entire life, following release

from the hospital. Finally, the trial court found that LCCS made reasonable efforts to




4.
avoid the continued removal of A.R. from the home and that when the agency’s efforts

failed, it identified an alternative permanent plan.

       {¶ 9} Appellant mother sets forth two assignments of error:

              I. The trial court erred by finding that Lucas County Children

       Services had made reasonable efforts to reunify the family when the child

       herein tested negative for all substances.

              II. Appellant received ineffective assistance of counsel when she

       was notified of the final hearing the day after it occurred.

       {¶ 10} In support of her first assignment of error, mother asserts that the facts

underlying the child’s removal were disputed and states that A.R. did not test positive at

birth for illegal substances. Mother also offers several arguments that attempt to

relitigate the adjudication, which constituted a final order and is not under review in this

appeal. See In re K.G., 7th Dist. Mahoning No. 09 MA 56, 2009-Ohio-6531, ¶ 28, citing

In re Murray, 52 Ohio St.3d 155, 556 N.E.2d 1169 (1990), syllabus. Additionally, and

most relevant to this appeal, mother did not offer any witnesses or other evidence in

support of her case and her stated desire to retain custody of her child.

       {¶ 11} Further, the record reflects that the trial court properly found that LCCS

made extensive and reasonable efforts to reunify mother with A.R., as summarized

above. Pursuant to R.C. 2151.419, a children services agency must make reasonable

efforts to reunify a family prior to a termination of parental rights. “In a reasonable

efforts determination, the issue is not whether the agency could have done more, but




5.
whether it did enough to satisfy the reasonableness standard under the statute.” In re

A.B., 6th Dist. Lucas Nos. L-12-1069, L-12-1081, 2012-Ohio-4632, ¶ 25.

       {¶ 12} The record in this case clearly shows that LCCS made reasonable efforts to

reunify mother with her child. Mother’s first assignment of error is not well-taken.

       {¶ 13} In support of her second assignment of error, mother asserts that, due to

ineffective assistance of counsel, she was not notified of the final hearing until the day

after it occurred. The record in this case reveals otherwise. The trial court found at the

outset of the final hearing that all parties had been served. At that time, the agency’s

attorney stated that both parents were served by posting. He further stated his

understanding that mother knew of the motion but had sporadic contact with her attorney.

That information was confirmed by mother’s attorney. Additionally, the trial court’s

docket reflects that mother was served by publication on January 11, 2017, for the

January 24, 2017 disposition hearing.

       {¶ 14} Appellant mother did not receive ineffective assistance of counsel as set

forth in Strickland v. Washington, 466 U.S. 668, 80 L.Ed.2d 674, 104 S.Ct. 2052 (1984)

and, accordingly, her second assignment of error is not well-taken.

       {¶ 15} Upon consideration whereof, the judgment of the Lucas County Court of

Common Pleas, Juvenile Divison, is affirmed. Costs of this appeal are assessed to

appellant pursuant to App.R. 24.


                                                                         Judgment affirmed.




6.
                                                                      In re A.R.
                                                                      C.A. No. L-17-1066




       A certified copy of this entry shall constitute the mandate pursuant to App.R. 27.
See also 6th Dist.Loc.App.R. 4.




Mark L. Pietrykowski, J.                       _______________________________
                                                           JUDGE
Arlene Singer, J.
                                               _______________________________
Thomas J. Osowik, J.                                       JUDGE
CONCUR.
                                               _______________________________
                                                           JUDGE




7.